Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 – 20 are objected to because of the following informalities:  
Claims 13 – 20 are dependent claims for claim 1. Claim 1 claimed a device, however, claims 13 – 20 claimed a method. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 – 11 and 14 of U.S. Patent No. 10,290,101 in view of Ascierto et al. (US Patent Application Publication 2017/0270346).

Regarding claim 1, (similar as to claim 12 of instant application to claim 14 of patent 10,290,101)
Claim 1 of instant application
Claim 1 of patent 10,290,101
A device to provide a heat map based medical image diagnostic mechanism, the device comprising: 
a memory configured to store instructions associated with an image analysis application, 
a processor coupled to the memory, the processor executing the instructions associated with the image analysis application, wherein the processor is configured to: 
receive a region of interest (ROI) within a medical image; 
determine a disease state score including a malignancy score associated with the ROI; 
partition the ROI into sub-regions; 
determine a variation in the disease state score upon alterations to each sub-region; 
determine impact values associated with the sub-regions based on the variation in the disease state score; 
generate a heat map of the sub-regions based on the impact values; 
overlay the heat map on the ROI; and 
provide the medical image with the heat map to a user.

A device to provide a heat map based medical image diagnostic mechanism, the device comprising: 
a memory configured to store instructions associated with an image analysis application, 
a processor coupled to the memory, the processor executing the instructions associated with the image analysis application, wherein the image analysis application includes: 
a computer assisted diagnosis module configured to: 
receive a medical image and a region of interest (ROI) within the medical image; 
determine a disease state score including a malignancy score associated with the ROI; 
partition the ROI into sub-regions; 
determine impact values associated with the sub-regions, wherein the impact values influence the malignancy score; 
determine annotations based on the sub-regions from an annotation model trained by an artificial intelligence based mechanism, wherein the annotation model includes a disease state prediction model; 
generate a heat map of the sub-regions based on the impact values; 
label the heat map with the annotations; 
overlay the heat map on the ROI; 
provide the medical image with the heat map to a user; 
detect a user input to change a first annotation or a first color of a first section of the heatmap, wherein the first annotation or the first section is associated with a first sub-region from the sub-regions; 
update the first sub-region based on the change to the first annotation or update a first impact value from the impact values associated with the first sub-region based on the change to the first color of the first section; and 
retrain the annotation model based on the updated first sub-region or the updated first impact value.


The claim 1 of instant application discloses each limitation of the claim 1 of patent 10,290,101 except for “determine a variation in the disease state score upon alterations to each sub-region; determine impact values associated with the sub-regions based on the variation in the disease state score”. This is obvious in view of Ascierto et al.
In a similar field of endeavor Ascierto discloses a device to provide a heat map based medical image diagnostic mechanism (abstract). In addition, Ascierto discloses the method further comprising determine a variation in the disease state score upon alterations to each sub-region ([0034, 0040, 0098, 0194 – 0196, 0223 0240], immune cell number /count varies to each sub-region); and determine impact values associated with the sub-regions based on the variation in the disease state score.
Therefore, it would have been obvious to one of ordinary skill in the art, and determine a variation in the disease state score upon alterations to each sub-region; determine impact values associated with the sub-regions based on the variation in the disease state score. The motivation for doing this is that the analysis can be more accurate.

Claims 6 – 11 of instant application are corresponding to claims 6 – 11 of patent 10,290,101, respectively. Thus, they are rejected with double patenting issue accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 – 7, 9, 12, 13 and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ascierto et al. (US Patent Application Publication 2017/0270346), hereinafter referred as Ascierto.

Regarding claim 1, Ascierto discloses a device to provide a heat map based medical image diagnostic mechanism (Fig. 1), the device comprising: 
a memory (Fig. 1, #103, [0173]) configured to store instructions associated with an image analysis application, 
a processor (Fig. 1, #105, [0173]) coupled to the memory, the processor executing the instructions associated with the image analysis application, wherein the processor is configured to: 
receive a region of interest (ROI) within a medical image (Fig. 2, step 204 – 212, [0205 - 0212], tumor region or region of interest); 
determine a disease state score including a malignancy score associated with the ROI (Fig. 2, step 224 – 226, [0223], determine cell count (for disease state score); [0034, 0040, 0098, 0194 – 0196, 0240], immune cell number /count related to tumor/cancer); 
partition the ROI into sub-regions ([0115, 0117], partitioning a whole slide image or portion of a whole slide image into multiple regions related to the tumor); 
determine a variation in the disease state score upon alterations to each sub-region ([0034, 0040, 0098, 0194 – 0196, 0223 0240], immune cell number /count varies to each sub-region); 
determine impact values associated with the sub-regions based on the variation in the disease state score (Fig. 2, step 228, [0227], determine immune score for each subregion based on the variation in the cell count; also [0239 – 0243]); 
generate a heat map of the sub-regions based on the impact values ([0131], generating a heat map; [0218]); 
overlay the heat map on the ROI (Fig. 12, [0229], heat maps 1214, 1216 is overlaid on the ROI image); and 
provide the medical image with the heat map to a user (Fig. 12, [0229]).

Regarding claim 2 (depends on claim 1), Ascierto disclosed the device wherein the processor is further configured to: modify the ROI by replacing the sub-regions with a pattern of pixels, wherein the pattern of pixels simulates background tissue within the sub-regions ([0264], tissue region mask); determine a modified malignancy score associated with the modified ROI ([0264 – 0265], determine modified intensity); and designate the modified malignancy score as one or more of the impact values associated with one or more of the sub-regions ([0274 – 0276], [0117], designate the modified intensity to compute immune score as one or more of the impact values associated with one or more of the sub-regions; also [0125, 0126]).

Regarding claim 5 (depends on claim 1), Ascierto disclosed the device wherein the processor is further configured to: determine an annotation for each sub-region based on the impact values associated with the sub-regions; wherein each of the annotations include a label describing a benign lesion associated with the ROI (Fig. 8 and 9, [0211], exhibits labeling (annotation); [0109], mentioned about benign), and wherein the label includes oval, circumscribed (Fig. 8, 9, isolated melanoma is considered as circumscribed), and abrupt interface.

Regarding claim 6 (depends on claim 1), Ascierto disclosed the device wherein the heat map includes sections correlated to the sub-regions ([0191], heat map in FOV is correlated to the sub-regions).

Regarding claim 7 (depends on claim 6), Ascierto disclosed the device wherein each of the sections are assigned a color ([0191]), and wherein the color represents one of the impact values associated with one of the sub-regions ([0191]).

Regarding claim 9 (depends on claim 1), Ascierto disclosed the device wherein the processor is further configured to: provide a user interface to allow the user to select the ROI (Fig. 12, [0229], user can select).

Regarding claim 17 (depends on claim 6), Ascierto disclosed the method further comprising: providing a user interface to allow the user to change a color associated with a selected section of the heat map or a selected annotation associated with one of the sub-regions ([0191], Fig. 12, [0229], user can select).

Regarding claims 12, 13, 16, 18, they are corresponding to claims 1, 2, 5, 9, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 1, 2, 5, 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto in view of Dhurandhar et al. (US Patent Application Publication 2015/0242856), hereinafter referred as Dhurandhar.

Regarding claim 3 (depends on claim 2), Ascierto disclosed the device wherein 
the impact value of each sub-region is computed as a change in the disease state score ([0199 - 0202]).
However, Ascierto fails to explicitly disclose wherein the change is a normalized change; and a highest probability of a disease state associated with the ROI includes the disease state score equal a value of approximately 1 and a lowest probability of the disease state associated with the ROI includes the disease state score equal a value of approximately 0.
However, in a similar field of endeavor Dhurandhar discloses a method for processing probability ([0025]). In addition, Dhurandhar discloses the method wherein the probability process is normalized with highest value approximately 1 and a lowest probability value approximately 0 ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ascierto, and calculating probability with normalization. The motivation for doing this is that the application of Ascierto can be extended that probability processing can be more standardized.

Regarding claim 14, it is corresponding to claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto in view of Lee (US Patent Application Publication 2017/0300621).

Regarding claim 4 (depends on claim 1), Ascierto disclosed the device wherein the processor is further configured to: determine an annotation for each sub-region based on the impact values associated with the sub-regions ([0238], assign an annotation (identify type of region) based on the immune score mentioned in [0239 – 0243]); wherein each of the annotations include a label describing a malignant lesion associated with the ROI (Fig. 8 and 9, [0211, 0238], exhibits labeling (annotation); [0109, 0238], mentioned about tumor, malignant).
However, Ascierto fails to explicitly disclose that the device wherein the label includes spiculated, micro-lobulated, rounded, indistinct, or angular.
However, in a similar field of endeavor Lee discloses a method for creating a report with an annotation includes receiving an input image to annotate (abstract). In addition, Lee discloses the method wherein the label includes spiculated, micro-lobulated ([0033]), rounded, indistinct, or angular. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ascierto, and the label includes spiculated, micro-lobulated, rounded, indistinct, or angular. The motivation for doing this is that the application of Ascierto can be extended that the labeling can include more varieties.

Regarding claim 15, it is corresponding to claim 4, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 4.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto in view of Delpha et al. (US Patent Application Publication 2012/0030553), hereinafter referred as Delpha.

Regarding claim 8 (depends on claim 6), Ascierto fails to explicitly disclose the device wherein the processor is further configured to: provide a user interface to allow the user to change a color associated with a selected section of the heat map or a selected annotation associated with one of the sub-regions.
However, in a similar field of endeavor Delpha discloses a method for managing annotated content (abstract). In addition, Delpha discloses the method wherein provide a user interface to allow the user to change a color associated with a selected section ([0100], highlighting, changing color). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ascierto, and provide a user interface to allow the user to change a color associated with a selected section of the heat map. The motivation for doing this is that the application of Ascierto can be extended that the user interface can perform more functionality.

Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ascierto in view of Kapoor et al. (US Patent Application Publication 2017/0273665), hereinafter referred as Kapoor.

Regarding claim 10 (depends on claim 1), Ascierto disclosed the device wherein the processor is further configured to: use a texture to replace the sub-regions in the modified ROIs to obtain the impact value of the sub-region ([0264], a background tissue mask is used to replace the sub-regions in the modified ROIs to obtain the immune score of the sub-region in [0239 – 0243]).
However, Ascierto fails to explicitly disclose the device wherein sample an area of the medical image outside the ROI to obtain a background texture.
However, in a similar field of endeavor Kapoor discloses a method for x-ray image processing (abstract). In addition, Kapoor discloses the method wherein sample an area of the image outside the ROI to obtain a reference image ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ascierto, and sample an area of the medical image outside the ROI to obtain a background texture. The motivation for doing this is that the application of Ascierto can be extended that the background tissue can be sampled.

Regarding claim 11 (depends on claim 1), Ascierto disclosed the device wherein the textures are used individually and in combination to replace the sub-region of the ROI to calculate the impact value of the sub-region ([0264], a background tissue mask is used to replace the sub-regions in the modified ROIs to obtain the immune score of the sub-region in [0239 – 0243]).
However, Ascierto fails to explicitly disclose the device wherein sample one or more areas of the medical image outside the ROI with textures.
However, in a similar field of endeavor Kapoor discloses a method for x-ray image processing (abstract). In addition, Kapoor discloses the method wherein sample an area of the image outside the ROI to obtain a reference image ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ascierto, and sample one or more areas of the medical image outside the ROI to obtain a background texture. The motivation for doing this is that the application of Ascierto can be extended that the background tissue can be sampled.

Regarding claims 19 and 20, they are corresponding to claims 10 and 11, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 10 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668